Exhibit 10.2

 





DATED  [•] November 2015

 

 

 

(1)  LONGBRIDGE RECRUITMENT 360 LIMITED

 



 

(2)  [____]

 



 

(3) STAFFING 360 SOLUTIONS, INC.

 

 

 

 

 

 

AGREEMENT for the sale and purchase of

shares in JM GROUP limited

 

 

 

 

  



[image_002.jpg]



 



 1 

 






DATE                            4 November 2015

 



PARTIES

 

(1)LONGBRIDGE RECRUITMENT 360 LIMITED, a company registered in England and Wales
with company number 06745176 whose registered office is at 18 King William
Street, London EC4N 7BP (the “Buyer”);

 

(2)[•] (the “Seller”); and

 

(3)STAFFING 360 SOLUTIONS, INC., a company registered in State of Nevada with
company number 4447620 whose registered office is at 641 Lexington Ave, Suite
1526, New York, NY 10022, United States of America ("Staffing 360").

 

RECITAL

 

The Seller is the legal and beneficial owner of [•] ordinary shares of £0.01
each (the "Shares") in the capital of JM Group Limited (the "Company"), being
[•] per cent. of the ordinary shares in the Company (the "Shareholding
Percentage"). The Seller has agreed to sell her legal and beneficial ownership
in the Shares to the Buyer on the terms of this Agreement.

 

IT IS AGREED

 

1.Definitions and interpretation

 

1.1“Business Day” means a day (other than a Saturday, Sunday or public holiday)
when banks in London are open for business.

 

1.2"Group" means the Company and its subsidiaries.

 

1.3Clause, schedule and paragraph headings shall not affect the interpretation
of this Agreement.

 

1.4A “person” includes a natural person, corporate or unincorporated body
(whether or not having separate legal personality).

 

1.5A reference to one gender shall include a reference to the other genders.

 

1.6Words in the singular shall include the plural and vice versa.

 

1.7A reference to a statute or statutory provision is a reference to it as it is
in force for the time being, taking account of any amendment, extension or
re-enactment and includes any subordinate legislation for the time being in
force made under it.

 

1.8“Writing” or “written” includes faxes but not e-mail.

 

1.9Where the words “include(s)”, “including” or “in particular” are used in this
Agreement, they are deemed to have the words “without limitation” following
them. The words “other” and “otherwise” are illustrative and shall not limit the
sense of the words preceding them.

 

1.10Any obligation in this Agreement on a person not to do something includes an
obligation not to agree or allow that thing to be done.

 



 2 

 

  

2.Sale and purchase

 

2.1The Seller hereby irrevocably and unconditionally agrees to sell, and the
Buyer hereby agrees to purchase, the Shares with effect from the date of this
Agreement in accordance with the terms of this Agreement. This Agreement will be
completed at the same time as the Main Agreement (as defined in clause 2.3
below).

 

2.2The Seller covenants with the Buyer that the Shares shall be sold with full
title guarantee as legal and beneficial owner free from all options, liens,
charges, equities, encumbrances and other third party rights of any nature
("Encumbrances") and with all accrued benefits and rights attached (or may in
the future attach) to them as at the date of this Agreement.

 

2.3The Seller irrevocably consents to the transfer of all of the shares in the
capital of the Company to be transferred pursuant to the share sale and purchase
agreement made by and between Louise Smith, the Poppy Trust, Stuart Milton,
Helpsonic Ltd Pension Fund, the Buyer and Staffing 360 dated same date as this
Agreement (the "Main Agreement").

 

2.4The Seller hereby waives and agrees to procure the waiver by any third party
of any pre-emption or similar right which may exist in relation to the sale and
purchase of all of the shares in the capital of the Company to the Buyer under
the articles of association of the Company or otherwise.

 

3.Purchase Price

 

3.1The purchase price for the Shares (the "Purchase Price") shall be as follows:

 

3.1.1an initial cash payment in the amount shown in column 3 of the schedule
(“Initial Cash Payment”);

 

3.1.2a second payment (the "Second Payment") to be satisfied at Completion by
the issue of the number of promissory notes in the Buyer ("Loan Notes"),
credited as fully paid, set out in column 4 of the schedule; and

 

3.1.3a deferred cash payment (the "Actual Third Cash Payment"), the maximum
amount of which of which is set out in column 5 of the schedule (“Third Cash
Payment”) to be paid upon final agreement or determination of the amount of
gross profit made by the Group in the twelve months ending on the date which is
the first anniversary of the completion of the sale of the Company to the Buyer
pursuant to the terms of the Main Agreement (the "First Year Gross Profit").

 

3.2The majority of the Company’s shares are transferring to the Buyer under the
Main Agreement. The Seller acknowledges that under the terms of the Main
Agreement:

 

3.2.1if the Group’s net assets at the date of sale of its shares to the Buyer
are found to be less than the net asset value estimate set out in the Main
Agreement (the "NAV Difference"), then the Seller will be required to refund to
the Buyer an amount that is equivalent to the Shareholding Percentage of the NAV
Difference, which shall be satisfied by a reduction in the amount of the Second
Payment under the Loan Notes;

 

3.2.2if the First Year Gross Profit is less than 90 percent of the aggregate
gross profit in the twelve months ending on the date of completion of the Main
Agreement (the "Pre-Completion Year Gross Profit") then the Actual Third Cash
Payment shall be the Third Cash Payment reduced by an amount that is equivalent
to the Shareholding Percentage of the difference between the First Year Gross
Profit and the Pre-Completion Gross Profit.

 



 3 

 

  

3.3Any payment made to Boodle Hatfield LLP for the Seller under the terms of
this Agreement will be deemed to be made to the Seller and will absolutely
discharge the Buyer from the payment obligation and the Buyer shall not be
obliged to review the application of any such payment.

 

3.4Staffing 360, as primary obligor, irrevocably and unconditionally:

 

3.4.1guarantees, by way of a continuing guarantee to the Seller, the payment and
performance by the Buyer, when due, of the amounts due and payable under this
agreement; and

 

3.4.2undertakes to pay within 14 Business Days of demand by the Seller, any part
of the Purchase Price which the Buyer is due and liable to pay under this
agreement, if the Buyer fails to pay such part of the Purchase Price when due
and liable to pay it in accordance with this agreement, in the manner prescribed
in this agreement as if it were the Buyer.

 

3.5The obligations of Staffing 360 under clause 3.4 will not, in any way, be
released, prejudiced, diminished or affected by any of the following:

 

3.5.1any amendment to this agreement;

 

3.5.2any time, forbearance or indulgence granted to the Buyer or any other
person;

 

3.5.3the taking, variation, renewal or release of, or refusal or neglect to
perfect or enforce, any right, remedy or security against the Buyer or any other
person; or

 

3.5.4any legal limitation, disability or other circumstance relating to the
Buyer or any unenforceability or invalidity of any obligation of the Buyer under
this agreement.

 

3.6The guarantee contained in clause 3.4 will remain in full force and effect
until all the amounts and obligations referred to in clause 3.4 have been
irrevocably paid and discharged in full.

 

4.Completion and Initial Payment and Second Payment

 

4.1Completion of the sale and purchase of the Shares is conditional on, and
shall take effect at the same time as, completion under the Main Agreement
(“Completion”).

 

4.2At Completion, the Seller shall deliver to the Buyer:

 

4.2.1a stock transfer form in respect of the Shares duly completed in favour of
the Buyer (or such persons as the Buyer may direct);

 

4.2.2the original share certificate in respect of the Shares (or an indemnity in
respect of the share certificate if it cannot be handed over at Completion);

 

4.2.3a certified copy of any power of attorney under which this Agreement or any
transfers or other documents referred to in this Agreement is executed on behalf
of the Seller; and

 

4.2.4an irrevocable power of attorney in the agreed form executed by the Seller
in favour of the Buyer and its directors to enable the Buyer (pending
registration of the transfers of the Shares) to exercise all voting and other
rights attaching to the Shares and to appoint proxies for this purpose.

 



 4 

 

  

4.3At Completion, the Buyer shall:

 

4.3.1pay the Initial Cash Payment to the Seller by way of telegraphic transfer
to the following account: Boodle Hatfield LLP Client Account, Coutts & Co,
account number 04695887, sort code: 18-00-02; and

 

4.3.2issue the Loan Notes to the Seller.

 

5.Third Cash Payment

 

The Actual Third Cash Payment shall be paid by the Buyer:

 

6.1on or before the date falling 5 Business Days after the date on which the
Earn-Out Payment (as defined in the Main Agreement) becomes final and binding
under the terms of the Main Agreement; and

 

6.2on the relevant date, paying the Actual Third Cash Payment by telegraphic
transfer of immediately available funds to the account referred to in clause
4.3.

 

6.Warranties

 

6.1The Seller hereby warrants to the Buyer that:

 

6.1.1she is the legal and beneficial owner of the Shares and she is transferring
the shares free from all Encumbrances;

 

6.1.2she has all requisite power and authority to enter into this Agreement and
that she does not require the consent of any third party in relation to the
transfer of the Shares other than pursuant to the articles of association of the
Company;

 

6.1.3no person has any right to call for the transfer or issue of any of the
Shares to such person; and

 

6.1.4there is no litigation, arbitration, prosecution, administrative or other
legal proceedings or dispute in existence or threatened against the Seller in
respect of the Shares or its entitlement to dispose of the Shares and there are
no facts known to her which might give rise to any such proceedings or any such
dispute.

 

7.Release and Waiver

 

7.1.1The Seller acknowledges that the Buyer shall purchase all of the remaining
shares in the Company from the relevant shareholders under other sale and
purchase documents, including (but not limited to, the Main Agreement) and that
the purchase price for such shares shall be as set out in such documents.

 

7.1.2The Seller confirms and agrees that:

 

(a)save for the Purchase Price, no sum is due, owing or outstanding between the
Seller on the one hand and the Buyer or any member of its group and their
directors (including but not limited to Staffing 360 and the Company) on the
other hand; and

 

(b)it has no claim whatsoever against the Buyer or any member of its group and
their directors (including but not limited to Staffing 360 and the Company)
including, but not limited to, any claim for any consideration for the Shares,
save for the Purchase Price.

 

To the extent that any such claim or sum does exist, the Seller hereby releases
the Buyer and each member of its group and their directors (including but not
limited to Staffing 360 and the Company) from it and waives all and any rights
or claims which the Seller may have in respect of it.

 



 5 

 

  

8.Confidentiality and announcements

 

8.1The Seller undertakes to the Buyer, and the Buyer undertakes to the Seller,
to keep confidential the existence of this Agreement and to use such information
only for the purposes contemplated by this Agreement.

 

8.2The Seller undertakes to the Buyer to keep confidential the existence of the
Main Agreement and to use such information only for the purposes contemplated by
this Agreement.

 

8.3Either party may disclose any information that it is otherwise required to
keep confidential under this clause 8:

 

8.3.1to such of its professional advisers, consultants and employees or officers
as are reasonably necessary to advise on this Agreement, provided that the
disclosing party procures that the people to whom the information is disclosed
keep it confidential as if they were that party and the disclosing party shall
be responsible to other party in the event that the person to whom it disclosed
information takes any action that would constitute a breach of this Agreement;
or

 

8.3.2with the written consent of the other party; or

 

8.3.3to the extent that the disclosure is required:

 

8.3.3.1by law; or

 

8.3.3.2by a regulatory body, tax authority or securities exchange,

 

but, where reasonably practicable, shall use reasonable endeavours to consult
the other party and to take into account any reasonable requests it may have in
relation to the disclosure before making it.

 

8.4No announcement, circular or other publicity in connection with the subject
matter of this Agreement (other than as permitted by this Agreement) shall be
made prior to Completion by or on behalf of the Seller or the Buyer without the
approval of the other (such approval not to be unreasonably withheld or
delayed), save for the joint announcement contemplated by the Main Agreement and
any announcement required by the Buyer by law, by a regulatory body, tax
authority or securities exchange.

 

9.Further assurance

 

9.1At all times after the date of this Agreement the parties shall, at their own
expense, execute all such documents and do all such acts and things as may
reasonably be required for the purpose of giving full effect to this Agreement.

 

9.2Following the Seller signing this Agreement, for so long as any of the Shares
remain under her control, the Seller will hold the Shares and the dividends and
other distributions of profits or surplus or other assets in respect thereof and
all rights arising out of, or in connection therewith, in trust for the Buyer
generally in respect of the Shares and, in particular, to enable the Buyer (or
its nominee) to attend and vote at general meetings of the Company.

 

10.Assignment

 

10.1All rights under this Agreement are personal to the parties and may not be
assigned by either party without the prior written consent of the other party.
This agreement is binding on and will enure for the benefit of the parties'
personal representatives and successors in title.

 



 6 

 

  

10.2Subject to clause 18.3, the parties may not assign, sub-contract, hold on
trust or otherwise transfer all or any part of the benefit of this agreement.

 

10.3The Buyer may at any time assign, sub-contract, hold on trust or otherwise
transfer all or any part of its rights and benefits under this agreement to:

 

10.3.1to any member of the Buyer's group for so long as that member remains part
of the Buyer's group; and

 

10.3.2by way of security to any bank or third party acting as lender to any
group company, any member of the Buyer's group or any nominee of that bank or
third party lender.

 

10.4Any assignee permitted under clause 10.3 may in its own right enforce any
term of this agreement in accordance with the terms of the agreement as if it
were a party and may recover under this agreement as if it had acquired the
Shares for the Purchase Price and on the other terms of this agreement and had
sustained all diminutions of value, losses and expenses in consequence of the
acquisition as may have been sustained by the Buyer and any subsequent holder of
the Shares.

 

11.Whole agreement

 

This Agreement constitutes the entire agreement between the parties and
supersedes and extinguishes all previous drafts, agreements, arrangements and
understandings between them, whether written or oral, relating to its subject
matter.

 

12.Variation and waiver

 

A variation of this Agreement must be in writing and signed by or on behalf of
each party.

 

13.Costs

 

Each party shall bear its own legal, accountancy and other costs, charges and
expenses connected with the negotiation, preparation and implementation of this
Agreement.

 

14.Notice

 

14.1Any notice or other communication given or made in connection with this
agreement must be in writing, signed by or on behalf of the party giving it and
in English.

 

14.2Other than as expressly permitted in this agreement, any such notice or
communication must be served by delivering it personally or sending it by
pre-paid recorded or special delivery post to the address and for the attention
of the relevant party set out in clause 14.3. Provided that it has been
correctly addressed as set out in clause 15.3, the notice or communication will
(in the absence of earlier receipt) be deemed to have been received:

 

14.2.1if delivered personally, at the time of delivery;

 

14.2.2in the case of pre-paid first class post, two Business Days after the date
of posting.

 

If receipt would under this clause be deemed to occur outside 9.30 a.m. to 5.30
p.m. (London time) on a Business Day ("Working Hours") the notice or
communication will instead be deemed to have been received at the start of the
next period of Working Hours.

 



 7 

 

  

14.3The addresses for service of the parties are as set out below (or any other
as may be notified by at least five Business Days' notice in writing from time
to time by the relevant party to the other parties in accordance with this
clause 14):

 

14.3.1Buyer: For the attention of: Brendan Flood, at address: 18 King William
Street, London, EC4N 7BP;

 

With a copy to: Mishcon de Reya LLP, Africa House, 70 Kingsway, London WC2B 6AH,
marked for the attention of Nick Davis; and

 

14.3.2Sellers: to the address set out in the Schedule to this Agreement,

 

With a copy to: Boodle Hatfield LLP, 240 Blackfriars Road, London SE1 8NW,
marked for the attention of Richard Beavan.

 

14.4Other than as expressly permitted by this agreement, for the avoidance of
doubt, notice given under this agreement will not be validly given if sent by
electronic means or in electronic form (each as defined in section 1168 of the
Companies Act).

 

14.5Communications between the Buyer and the Sellers for the purpose of agreeing
the Completion Accounts and the Relevant Accounts may be transmitted by way of
email to a valid subsisting email address of the intended recipient.

 

14.6Each party irrevocably consents to service of any pre-action process
(including any applications to the courts) and/or proceedings arising in
relation to this agreement and any papers or documents in relation to those
proceedings (Service Documents) on it in accordance with the provisions of this
clause 14, without prejudice to the right of any party to serve Service
Documents in any other manner permitted by law.

 

15.Severance

 

15.1If any provision of this Agreement (or part of a provision) is found by any
court or administrative body of competent jurisdiction to be invalid,
unenforceable or illegal, the other provisions shall remain in force.

 

15.2If any invalid, unenforceable or illegal provision would be valid,
enforceable or legal if some part of it were deleted, the provision shall apply
with whatever modification is necessary to give effect to the commercial
intention of the parties.

 

16.Third party rights

 

No term of this Agreement shall be enforceable by a third party (being any
person other than the parties and their permitted successors and assignees).

 

17.Counterparts

 

This Agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each party had signed
the same document.

 



 8 

 

  

18.Governing law and jurisdiction

 

18.1This Agreement and any disputes or claims arising out of or in connection
with its subject matter or formation (including non-contractual disputes or
claims) are governed by and construed in accordance with the law of England.

 

18.2The parties irrevocably agree that the courts of England have exclusive
jurisdiction to settle any dispute or claim that arises out of or in connection
with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).

 

AS WITNESS this Agreement has been entered into by the parties to it on the date
appearing at the beginning of this Agreement.

 

 9 

 

 

SCHEDULE

 

Purchase Price

 



1 2 3 4 5 Seller Shares Initial Payment Second Payment (Loan Notes) Maximum
Third Payment

 

 

[•]

 

[•] [•] [•] [•]



 

 



 10 

 

 

 

Signed by
LONGBRIDGE RECRUITMENT 360 LIMITED
acting by a director:



 

 

 

 





Signed by [•]:



   

 

 



Signed by for and on behalf of
STAFFING 360 SOLUTIONS, INC.:



   

 

 

 

 11 

